DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkos, Jr. et al. (US 2006/0086479 A1), hereinafter Parkos.

Claim 1:
Parkos discloses an apparatus configured for casting a component (abstract), comprising:
a substrate (50) including a refractory metal (figs. 1-3, para [0019]);
media (52) deposited on a portion of a surface of the substrate (50), the media (52) having a dimension within a range of between 0.5 and 500 micrometers (10µ), and the media (52) forming a conductive trace on the surface of the substrate (50) (figs. 1-3, para [0019] and [0023]).

Claim 2:
Parkos discloses the apparatus of claim 1, wherein the media (52) includes a metal (aluminum) (figs. 1-3, para [0019]).

Claim 3:
Parkos discloses the apparatus of claim 1, wherein the substrate (50) includes the refractory metal (figs. 1-3, para [0015]).

Claim 4:
Parkos discloses the apparatus of claim 1, wherein the substrate (50) includes the ceramic core (figs. 1-3, para [0004], [0005] or [0007]).

Claim 5:
The recitation "the media is a printed media" is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an §2113. The structure implied by the abovementioned steps is media on a substrate.
Parkos discloses media (52) on a portion of a surface of a substrate (50) (figs. 1-3, para [0019] and [0023]).

Claim 7:
Parkos discloses the apparatus of claim 1, wherein the media (52) comprises material (aluminum) that is removable while on the surface of the substrate (50) by heat (figs. 1-3, para [0023]).

Claim 8:
Parkos discloses the apparatus of claim 1, further comprising a casting core comprising the substrate (50) and the media (52) (figs. 1-3, para [0015]).

Claim 9:
Parkos discloses the apparatus of claim 8, further comprising a shell (24); the casting core (36, 38) configured to be disposed within the shell (24) (figs. 1-3, para [0018]).

Claim 10:
Parkos discloses the apparatus of claim 9, further comprising metal superalloy arranged in a cavity within the shell and adjacent the casting core (para [0004] and para [0010]).

Claim 11:
Parkos discloses the apparatus of claim 8, wherein the casting core is configured for casting a component (blade) for an engine (figs. 1-3, para [0018]).

Claim 12:
Parkos discloses the apparatus of claim 11, wherein the component comprises a blade (figs. 1-3, para [0018]).

Claim 13:
Parkos discloses the apparatus of claim 11, wherein the casting core is configured for casting a turbine blade where the casting core forms at least a passage within the turbine blade (figs. 1-3, para [0018]).

Claim 15.
Parkos discloses the apparatus of claim 1, wherein the media (52) comprises metal (aluminum) (figs. 1-3, para [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In an alternative, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parkos as applied to claim 1 above, and further in view of Bunker et al. (US 2017/0246679 A1).

Claim 4:
Parkos discloses the apparatus of claim 1; and, Parkos fails to disclose or fairly suggest a substrate comprising a ceramic.  Instead, Parkos discloses a refractory metal core substrate.  Bunker discloses a casting core for investment casting (abstract) including a substrate comprising a ceramic core material (para [0007]).  Bunker further discloses investment casting core material may be a refractory metal, a metal this not a refractory metal or a ceramic material (Bunker, para [0007]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the refractory metal core of Parkos for the ceramic core of Bunker since it was known that refractory metal and ceramic are analogues for (Bunker, para [0007]). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to investment casting core materials for superalloy turbine components.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parkos as applied to claim 1 above, and further in view of Baytekin-Gerngross et al. (US 2019/0040532 A1).

Claim 6:
Parkos disclose the apparatus of claim 1; wherein the media (Parkos, 52) comprises material (aluminum) with a microstructure (figs. 1-3, para [0019]).  Parkos fails to disclose that aluminum is modifiable by selective dissolution or chemical etching.
Baytekin-Gerngross discloses a method for etching aluminum or an aluminum alloy (abstract) further comprising a wet-chemical etching method for fragments of aluminum and aluminum alloys (para [0001]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus of Parkos by providing a material that is modifiable by selective dissolution or chemical etching as taught by Baytekin-Gerngross in order to provide excellent adhesion of the media on the substrate (para [0006] and [0007]).  See MPEP §2143 A which describes the prima facie 

In the alternative, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parkos as applied to claim 9 above, and further in view of Piggush (US 2009/0000754 A1).

Claim 10:
Parkos discloses the apparatus of claim 9; and, Parkos fails to disclose or fairly suggest metal superalloy arranged in a cavity within the shell and adjacent the casting core. Instead, Parkos discloses investment casting is a commonly used technique for forming metallic components having complex geometries and is used in the fabrication of superalloy gas turbine engine components (para [0002]).
Piggush discloses investment casting of superalloy turbine engine components (para [0001]), further comprising metal superalloy (molten metal) arranged in a cavity within a shell (44) and adjacent a casting core (24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus of Parkos by positioning the superalloy of Parkos adjacent the Parkos casting core in the Parkos shell in order to cast a complex article as taught by Piggush in order to provide fine, precisely located cooling passageway sections in the complex article (Piggush, [0003] and [0004])).  See MPEP §2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Claims 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parkos as applied to claim 1 above, and further in view of Fratello et al. (US 2017/0226362 A1).

Claim 14:
Parkos discloses the apparatus of claim 1; and, Parkos fails to disclose or fairly suggest the media (52) comprises ceramic.  Fratello discloses ceramic cement (115) adhered to a substrate (110) (fig. 20B, para [0245] and [0246]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus of Parkos by providing a ceramic cement as taught by Fratello in order to provide an insulating material in the case wherein the media is conductive and the substrate is conductive (Fratello, para [0245]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Claim 18:
Parkos in view of Fratello renders obvious the apparatus of claim 1, wherein the media comprises glass (Fratello, para [0189]).

Claim 19:
Parkos in view of Fratello renders obvious the apparatus of claim 1, wherein the media comprises polymer (polyimide insulating material) (Fratello, para [0265]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parkos as applied to claim 1 above, and further in view of Fratello et al. (US 2017/0226362 A1).

Claim 17:
Parkos discloses the apparatus of claim 1; and Parkos fails to disclose or fairly suggest the media comprises carbon.  Fratello discloses metal nanoparticle inks (para [0052]), comprising metal nanoparticles made from hydrocarbon precursors to achieve carbon nanoparticle metal ink (para [0053]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus of Parkos by providing media comprising carbon nanoparticle metal ink in order to provide nanoparticles of uniform size as required for low porosity when printed in an ink (Fratello, para [0053]).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Parkos as applied to claim 1 above, and further in view of Duderstadt et al. (US 5,238,752).

Claim 16:
Parkos discloses the apparatus of claim 1; and Parkos fails to disclose or fairly suggest the media comprises an intermetallic compound. Duderstadt discloses a thermal barrier coating system for high temperature superalloys (abstract) further comprising media comprising an intermetallic compound (figs. 1-4, col. 5, lines 38-42). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the apparatus of Parkos by providing media comprising an intermetallic compound since an intermetallic compound may be made thinner than metallic MCrAlY coatings while retaining effectiveness as to both corrosion and oxidation damage and aiding in attaining a good bond between a topcoat and a substrate (Duderstadt, col. 4, lines 9-19). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank (US 2015/0306657 A1) discloses casting of metals or alloys to make internally cooled gas turbine engine airfoil components using a ceramic casting core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726